DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This written action is responding to the amendment dated on 02/18/2022.
Claims 1, 10-12 and 29 have been amended and all other claims are previously presented.
Claims 3-6, 21 and 30-33 have been canceled.
Claims 1-2, 7-14, 22 and 29 are submitted for examination.
Claims 1-2, 7-14, 22 and 29 are pending.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Response to Arguments
Applicant’s amendment filed on February 18, 2022 has claims 1, 10-12 and 29 amended, claims 3-6, 21 and 30-33 are canceled, and all other claims are previously presented. Claims 1 and 29 are independent ones, thus, the amendment necessitates a new ground of rejection.
Applicant’s remark, filed on February 18, 2022 at page 7, indicates, “Applicant respectfully submits the objection to the Specification is overcome by the attached corrections and respectfully requests that the Examiner withdraw the objection to the Specification.”
Applicant’s argument has been considered and is found persuasive. Therefore, the previous objection to the Specification has been withdrawn.
Applicant’s remark, filed on February 18, 2022 at page 7, indicates, “Claims 5-6, 11-12 and 33 are objected to as containing informalities. The Applicant respectfully submits that the claim objections are overcome by the amendments made to the claims herein, and respectfully requests withdrawal of the objections to claims 5-6, 11-12 and 33.”
Applicant’s argument has been considered and is found persuasive. Therefore, the previous claim objection has been withdrawn.
Applicant’s remark, filed on February 18, 2022 at pages 7-8, indicates, “In the Office Action, claims 1 and 29 have been preliminarily rejected under 35 U.S.C. § 112, as being indefinite for failing to particularly point out or distinctly claim the subject matter in which the Applicant regards as the invention. Claims 1 and 29 have been amended to address the rejection. Withdrawal of the 35 U.S.C. § 112 rejection is respectfully requested.”
Applicant’s argument has been considered and is NOT found persuasive.  The description provided in the amended claim still lacks of clarity.  Specifically, it is unclear as how the amended terms “an operation”, “the products which it manufactures” and “the services which it offers” further define or describe the recited “one aspect” in the amended claims 1 and 29.  In addition, there is an issue regarding antecedent basis on the terms: “the products” and “the services”. See claim rejection below.
Applicant’s remark, filed on February 18, 2022 at page 8, indicates, “In the Office Action, claim 10 has been preliminarily rejected under 35 U.S.C. § 112, as being indefinite for failing to particularly point out or distinctly claim the subject matter in which the Applicant regards as the invention. Claim 10 has been amended to address the rejection. Withdrawal of the 35 U.S.C. § 112 rejection is respectfully requested.”
Applicant’s argument has been considered and is found persuasive. Therefore, the previous claim rejection has been withdrawn. 
Applicant’s remark, filed on February 18, 2022 at pages 8-9, indicates, “In the Office Action, claims 1-2, 8, 22 and 29 are rejected under 35 USC§103 as being unpatentable over U.S. Publication No. 20160057133 to Ashley et al (hereinafter "Ashley") in view of U.S. Patent No. 8,429,734 to Agbabian et al (hereinafter "Agbabian"). Claim 7 is rejected under 35 USC§ 103 as being unpatentable over Ashley in view of Agbabian and further in view of U.S. Patent No. 7,603,699 to Abdulhayoglu et al (hereinafter "Abdulhayoglu"). Claims 9-14 are rejected under 35 USC§103 as being unpatentable over Ashley in view of Agbabian and further in view of U.S. Publication No. 20100217989 to Suave et al (hereinafter “Suave”). It is well established at law, for a proper rejection of a claim under 35 U.S.C. §103 as being obvious based upon a combination of references, the cited combination of references must disclose, teach, or suggest, either implicitly or explicitly, all elements/features/steps of the claim at issue. See, e.g., In re Dow Chemical, 5 U.S.P.Q. 2d 1529, 1531 (Fed. Cir. 1988), and In re Keller, 208 U.S.P.Q. 871, 881 (C.C.P.A. 1981).”
Applicant’s argument has been considered. However, Applicant’s amendment necessitates a new ground of rejection. Therefore, the argument is now moot in view of the new ground of rejection.
Applicant’s remark, filed on February 18, 2022 at page 9, indicates, “Ashley in view of Agbabian fails to disclose every requirement of claim 1. Specifically, claim 1 requires, "each verified entity verified according to at least one aspect of an operation of the verified entity or the products which it manufactures or the services which it offers as verified as meeting a predetermined standard as determined by a verifier." Neither Ashley, nor Agbabian disclose this requirement. Both Ashley and Agbabian are directed to SSL certificate technology and the prevention of fraudulent certificate issuance, which is outside the scope of this requirement. Further, claim 1 requires, "following a test sequence applied by the verifier to the aspect by at least one of the verifying entities. The office action does not suggest that Ashley or Agbabian disclose this requirement and the Applicant confirms that neither reference discloses this requirement. As Ashley in view of Agbabian fails to disclose every requirement of claim 1, claim 1 is allowable over Ashley.
Applicant’s argument has been considered and is found persuasive. Therefore, the previous prior-art rejection is withdrawn. However, Applicant’s amendment necessitates a new ground of rejection, and therefore, new grounds of rejection have been applied to the pending claims 1-2, 7-14, 22 and 29.
Accordingly, a new ground of rejection based on the newly identified prior-art by Khaishgi et al. (US 2004/0153414) hereinafter Khaishgi, has been applied to the amendment. Specifically, Khaishgi discloses a system and method for managing a seal of certification including compliance with requirements for such a seal of certification in electronic commerce including an online marketplace, particular sectors of an online marketplace and a web site and dynamic display of a media object representative of such a seal of certification and systems and methods for applying, customizing, displaying and administering such seals of certification. In addition, Khaishgi discloses business entities that transact goods or services (i.e. aspect of operation) over a network, which represents a network of computing resources, such as the Internet. An issuer verifies the credentials, policies or business practices of each merchant and issues a corresponding seal of certification to each merchant upon verification. In order to become a "seal holder”, each merchant must complies with requirements set by seal issuer. Seal issuer might, for example, verify that merchant is a legitimate business merchant that complies with, or agrees to conform to, certain standards (See Parag. [0059-0062]). Therefore, Khaishgi teaches the amended limitation “… each verified entity verified according to at least one aspect of an operation of the verified entity or the products which it manufactures or the services which it offers as verified as meeting a predetermined standard as determined by a verifier following a test sequence applied by the verifier to the aspect by at least one of the verifying entities …” (See rejection below).
In addition, previously identified prior-art by Sauve et al. (US 2010/0217989) hereinafter Sauve, and Abdulhayoglu (US 7,603,699), has been applied to the amendment. 
Sauve discloses a system and method for presenting security information about a current site or communications session using SSL certificates. SSL is a technique for establishing trust between a remote computing system, such as an e-commerce server, and a local computing system, such as the consumer's computer. For example, the legitimate entity is located at the domain “yourbank.com”.  The legitimate site supports SSL connections (e.g., the "https” protocol), so the entity that maintains the legitimate site has obtained an SSL certificate from a Certificating Authority (CA) confirming that the domain “yourbank.com” is under the control of the entity.  As it is already well-known, a digital certificate is an electronic document, digitally signed by the CA, that includes the entity's public key and information that confirms the identity of the entity and the association of the entity with that particular domain (See Parag. [0014-0016]. Therefore, Sauve teaches the amended limitation “wherein the digital certification is linked to the domain name of the address bar.” (See rejection below).
 Abdulhayoglu discloses a method and system for displaying the trusted status of a website by displaying a trust symbol that is displayed as part of the website so that they trust symbol does not scroll when the website is scrolled, preventing the trust symbol from ever being hidden from the user. Specifically, displaying the trust symbol in the comer or bottom of the web page works well in providing trust information about a particular website.  The trust symbol can include information about the website that may be displayed when the computer user interacts with the trust symbol. Both the trust symbol and the information displayed about the website can be generated dynamically by the third party validator for display on website (See abstract). Therefore, Abdulhayoglu teaches the amended limitations “wherein the characterizing image is displayed in the address bar of a webpage of the website of the verified entity” and “wherein the digital certification is linked to the domain name of the address bar” (See rejection below).
Finally, Examiner respectfully submits that the new combination of Khaishgi in view of Sauve and Abdulhayoglu would render the claimed limitations of the newly amended independent claim obvious.
Regarding amended independent claim 29, has been considered and is addressed based on the same rationale presented for the amended independent claim 1.
Regarding dependent claims 2, 7-14 and 22 please refer to the aforementioned response, which addresses how the new combination of prior-art references by Khaishgi in view of Sauve and Abdulhayoglu would render the claimed limitations obvious.

Claim Objections
Claims 1 and 29 are objected to because of the following informalities: 
Regarding claim 1:
Amended claim 1 recites “… one aspect of an operation of the verified entity or the products which it manufactures or the services which it offers …” The terms, “the products” and “the services”, lack a proper antecedent basis.  The claim should recite “… one aspect of an operation of the verified entity or products which it manufactures or services which it offers …”. Appropriate correction is required.
Regarding claim 29:
Claim 29 recites the same limitation as claim 1, therefore, it is also objected with the same rationale applied to claim 1 above.  In addition, independent claim 29 is a method claim, but the feature limitations of the claim are not presented or recited in a form of a series of acts or steps explicitly, as required by a method/process claim.  Appropriate correction is required.
Claim 9 is objected to because of the following informalities.  Amended claim 9 recites “The system of claim 1 wherein the step of digital certification includes issue of an entity ID”. The term, “the step of”, is objected for an improper dependency of Claim 1. Specifically, claim 1 is directed to a system claim, however the term, “the step of”, in claim 9 appears to be inconsistent with the system claim 1.  The correction should be made, as follows: “The system of claim 1 wherein the  digital certification includes issuance of an entity ID”. Appropriate correction is required.
Claim 10 is objected to because of the following informalities.  Amended claim 10 recites “The system of claim 9 wherein the step of digital certification includes issue of an aspect pass identifier in the form of the characterizing image”. The term, “the step of”, is objected as Claim 9 is directed to a system claim.  The correction should be made, as follows: “The system of claim 9 wherein said digital certification …”.  In addition, amended claim 10 recites “The system of claim 9 wherein the step of digital certification includes issue of an aspect pass identifier in the form of the characterizing image.” The term, “in the form of the characterizing image”, lacks a proper antecedent basis.  The claim should recite “in a form of the characterizing image”.  Appropriate correction is required.
Claim 13 is objected to because of the following informalities: claim 13 recites “The system of claim 11 wherein display of data in a drop-down table occurs when a mouse pointer is hovered over the active image.” The term “a drop-down table” had been previously introduced at claim 11.   Therefore, the claim should recite “the drop-down table”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1
The claim recites “… one aspect of an operation of the verified entity or the products which it manufactures or the services which it offers …”.  The Applicant further describes the term, “one aspect”, previously claimed; however, the description provided lacks of clarity.  Specifically, it is unclear as how the terms “an operation”, “the products which it manufactures” and “the services which it offers” further define or describe the term “one aspect” in the amended claim 1.  Additionally, it is unclear what the term, “it”, is referring in order to allow one of ordinary skill in the art to reasonably apprise the scope of the claim.
	Regarding Claim 29
		Claim 29 recites the same limitations as of claim 1. Therefore, it is rejected with the same rationale aforementioned against claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 Claims 1-2, 7, 9-14, 22 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Khaishgi et al. (US 2004/0153414) hereinafter Khaishgi in view of Sauve et al. (US 2010/0217989) hereinafter Sauve, in further view of Abdulhayoglu (US 7,603,699).
As per Claim 1, Khaishgi teaches a digitally certified ecosystem comprising a plurality of verifying entities and a plurality of verified entities (Khaishgi, Parag. [0007]; “In general, the techniques herein describe verification, approval and compliance systems, which provide new approaches to managing the risk-associative factors of validating sellers to sell in online marketplaces, or to sell online through their websites, or to sell online in general, or to advertise by being included an online advertiser's merchant network, through an electronic seal program.” … Parag. [0010]; “The verification and compliance systems can be programmed to require increased levels of verification based on these multiple factors of an online entity, including: entity attributes (e.g., history in marketplace, country of residence, categories of sales, marketplace feedback) entity transaction level (e.g., dollar volume, number or current transactions), entity online dispute resolution activity (e.g., the number of disputes involving entity, type of dispute, response behavior)”.); 
each verified entity verified according to at least one aspect of an operation of the verified entity or the products which it manufactures or the services which it offers as verified as meeting a predetermined standard as determined by a verifier following a test sequence applied by the verifier to the aspect by at least one of the verifying entities (Khaishgi, Parag. [0059]; “FIG. 1 is a high-level block diagram of a system 2 in which online merchants, or online entities, 4 provide goods and services to user 6. Merchants 4 represent business entities that transact goods or services over a network 12, which represents a network of computing resources, such as the Internet. For example, a merchant 4 can be buyer or seller of goods, such as books, movies, software, computers, semiconductor components and the like. A merchant 4 can also be an entity that provides services over network 12, such as an online storage provider and Application Service Provider (ASP) or even an online marketplace or other intermediary.” … Parag. [0061]; “Seal issuer 8 verifies the credentials, policies or business practices of each merchant 4 and issues a corresponding seal of certification to each merchant 4 upon verification. In order to become a "seal holder”, each merchant 4 must comply with requirements set by seal issuer 8. Seal issuer 8 might, for example, verify that merchant 4 is a legitimate business merchant that complies with, or agrees to conform to, certain standards. For example, seal issuer 8 may be an online dispute resolution service that is designed to help buyers and sellers involved in online transactions resolve disputes, such as disputes that may arise in an online auction. In this instance, seal issuer 8 issues an electronic seal to merchants 4 that agree to participate in the web-based problem solving service, and to comply with other online selling standards. As another example, seal issuer 8 can be an organization that verifies that merchants 4 comply with privacy or security requirements. Alternatively, as another example, seal issuer 8 may perform a nominal amount of certification before issuing the seal, such as verifying contact information of merchants 4.”).
Khaishgi does not expressly teach:
the digitally certified ecosystem further comprising an issuing system server which enables a secure communications mode on a website of a verified entity;
wherein a digital certification of each verified entity is signaled by a characterizing image;
wherein the characterizing image is displayed in the address bar of a webpage of the website of the verified entity;
wherein the digital certification is linked to the domain name of the address bar.
However, Sauve teaches:
the digitally certified ecosystem further comprising an issuing system server which enables a secure communications mode on a website of a verified entity (Sauve, Parag. [0003]; “The entity that controls the remote computing system obtains an “SSL certificate” from a Certificating or Certifying Authority (“CA”) (i.e. issuer). The CA is a highly trusted organization that assumes the responsibility of verifying the identity of entities or individuals that request a certificate, and then issuing the certificates to them.”);
wherein the digital certification is linked to the domain name of the address bar (Sauve, Parag. [0014]; “The following description is directed at a system and method for a meaningful presentation of security-related information about a current browsing session. Generally stated, a graphical interface in browsing software is configured to display an address of a current site or page with the domain of the address highlighted. Specific implementations of this general concept will now be described.” … Parag. [0016]; “In this example, the legitimate entity is located at the domain “yourbank.com”. The legitimate site 110 supports SSL connections (e.g., the "https” protocol), so the entity that maintains the legitimate site 110 has obtained an SSL certificate 111 from a Certificating Authority (“CA) (not shown) confirming that the domain “yourbank.com” is under the control of the entity. As is known in the art, the certificate 111 is an electronic document, digitally signed by the CA, that includes the entity's public key and information that confirms the identity of the entity and the association of the entity with that particular domain.” … Parag. [0030]; “Turning now to FIG. 4, the user has navigated or otherwise arrived at a secure location, suggested by the protocol portion 412 of the URL indicating that the “HTTPS” protocol is in use (i.e., an SSL secure link). Because SSL is being used, the browsing software has been presented with an SSL certificate by the remote device (i.e., the device at the URL domain 414).” … Parag. [0032]; “Turning now to FIG. 5, if the user clicks the SSL bar 518, a certificate summary 520 is dropped down from the SSL bar 518 to present the user with the most security-relevant information about the current site. This information is derived from the SSL certificate associated with the current site. The certificate summary 520 may be displayed in an area very near the address bar to help prevent spoofing by Some elements of the web page being displayed, such as a "Flash pop-up' or the like.” See Figs. 3-5).
Khaishgi and Sauve are from similar field of technology. Prior to the instant application’s effective filling date, there was a need for provided a method of digitally certifying members of an ecosystem and comprising an issuing system server which enables a secure communications mode on a website.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Sauve’s system into Khaishgi’s system, with a motivation to provide techniques and mechanisms that implement a system for presenting security information about a current site or communications session (Sauve, Parag. [0007]).
The combination of Khaishgi and Sauve does not expressly teach:
wherein a digital certification of each verified entity is signaled by a characterizing image;
wherein the characterizing image is displayed in the address bar of a webpage of the website of the verified entity;
However, Abdulhayoglu teaches:
wherein a digital certification of each verified entity is signaled by a characterizing image (Abdulhayoglu, Col. 2, lines 49-54; “When a website owner uses an SSL certificate with a website, the browser displays a padlock or other security symbol in one of its toolbars. The toolbar represents that an encrypted session is established. By clicking on the padlock, the user can access information relating to the authenticity of the website.”);
wherein the characterizing image is displayed in the address bar of a webpage of the website of the verified entity (Abdulhayoglu, Col. 2, lines 49-54; “When a website owner uses an SSL certificate with a website, the browser displays a padlock or other security symbol in one of its toolbars. The toolbar represents that an encrypted session is established. By clicking on the padlock, the user can access information relating to the authenticity of the website.”)
Khaishgi, Sauve and Abdulhayoglu are from similar field of technology. Prior to the instant application’s effective filling date, there was a need for provided a method of digitally certifying members of an ecosystem and comprising an issuing system server which enables a secure communications mode on a website.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Abdulhayoglu system into Khaishgi-Sauve system, with a motivation to provide a method for establishing trust online by dis playing a trust symbol on a web page; wherein the trust symbol is configured to display security and assurance related information. In one embodiment, the trust symbol is static on a web page, and it may be located in a corner of a web page, among other places (Abdulhayoglu, Col. 3, lines 17-22).

As per claim 2, the combination of Khaishgi, Sauve and Abdulhayoglu teaches the system of claim 1. Sauve further teaches wherein each verified entity is digitally certified by the issue of a certificate for use in association with a web address of the verified entity (Sauve, Parag. [0003]; “The entity that controls the remote computing system obtains an “SSL certificate” from a Certificating or Certifying Authority (“CA’). The CA is a highly trusted organization that assumes the responsibility of verifying the identity of entities or individuals that request a certificate, and then issuing the certificates to them.”).

 As per claim 7, the combination of Khaishgi, Sauve and Abdulhayoglu teaches the system of claim 1. Abdulhayoglu further teaches wherein a code snippet is issued to a webpage of the web address (Abdulhayoglu, Col. 3, lines 29-34; “Another method for establishing trust online includes validating information relating to a web page, creating a trust symbol, and providing the trust symbol to an owner or developer of the web page. The trust symbol can be created by developing a trust symbol Java script/HTML code and including the trust information in the trust symbol code.”);
the code snippet, when executed by the browser of the verified entity, implementing an active image for display on the webpage of that verified entity (Abdulhayoglu, Col. 3, lines 29-34; “Another method for establishing trust online includes validating information relating to a web page, creating a trust symbol, and providing the trust symbol to an owner or developer of the web page. The trust symbol can be created by developing a trust symbol Java script/HTML code and including the trust information in the trust symbol code.”).

As per claim 9, the combination of Khaishgi, Sauve and Abdulhayoglu teaches the system of claim 1. Abdulhayoglu further teaches wherein the step of digital certification includes issue of an entity ID (Abdulhayoglu, Col. 4, lines 60-67; “The information displayed by or connected with the trust symbol (10) is typically security and/or assurance information relating to the website (12), but it may also be any other type of relevant information desired by the web page owner. Examples of the information provided by the trust symbol (10) include security, authentication, integrity, and business information (i.e. entity ID). In one embodiment, the information may state that the website (12) or web page is secured by SSL.”).  In addition, Sauve teaches the limitation regarding issue of an entity ID (Sauve, Parag. [0016]; “The legitimate site 110 is a computing system associated with a legitimate entity or business, such as a bank’s online access, an electronic retailer, or the like. In this example, the legitimate entity is located at the domain “yourbank.com”. The legitimate site 110 supports SSL connections (e.g., the "https” protocol), so the entity that maintains the legitimate site 110 has obtained an SSL certificate 111 from a Certificating Authority (“CA”) (not shown) confirming that the domain “yourbank.com” is under the control of the entity. As is known in the art, the certificate 111 is an electronic document, digitally signed by the CA, that includes the entity's public key and information that confirms the identity of the entity and the association of the entity with that particular domain.”). 

As per claim 10, the combination of Khaishgi, Sauve and Abdulhayoglu teaches the system of claim 9. Khaishgi further teaches wherein the step of digital certification includes issue of an aspect pass identifier (Khaishgi, Parag. [0010]; “The verification and compliance systems can be programmed to require increased levels of verification based on these multiple factors of an online entity, including: entity attributes (e.g., history in marketplace, country of residence, categories of sales, marketplace feedback) entity transaction level (e.g., dollar volume, number or current transactions), entity online dispute resolution activity (e.g., the number of disputes involving entity, type of dispute, response behavior)”. … Parag. [0059]; “FIG. 1 is a high-level block diagram of a system 2 in which online merchants, or online entities, 4 provide goods and services to user 6. Merchants 4 represent business entities that transact goods or services over a network 12, which represents a network of computing resources, such as the Internet. For example, a merchant 4 can be buyer or seller of goods, such as books, movies, software, computers, semiconductor components and the like. A merchant 4 can also be an entity that provides services over network 12, such as an online storage provider and Application Service Provider (ASP) or even an online marketplace or other intermediary.” Examiner submits that the aspect pass identifier is issue once the entity is verified as a legit business that provides a product or service.).  In addition, Abdulhayoglu teach … digital certification includes … in the form of the characterizing image (Abdulhayoglu, Col. 4, lines 60-67; “The information displayed by or connected with the trust symbol (10) is typically security and/or assurance information relating to the website (12), but it may also be any other type of relevant information desired by the web page owner. Examples of the information provided by the trust symbol (10) include security, authentication, integrity, and business information (i.e. entity ID, type of business, secure transactions, etc.). In one embodiment, the information may state that the website (12) or web page is secured by SSL.”).” ... ).

As per claim 11, the combination of Khaishgi, Sauve and Abdulhayoglu teaches the system of claim 1. Sauve further teaches wherein a code snippet includes code which, when executed by the browser of the verified entity, causes display of data in a drop-down table (Sauve, Parag. [0031-0032]; “In addition, the SSL bar 418 may display other information from the SSL certificate to help the user evaluate how trustworthy the current site is. For example, the SSL bar 418 may display the name of the company that has been verified (from the certificate) to control the site. Other information from the certificate could be displayed, but typically the certified owner or controller of the site is the most relevant information. In a further enhancement, the SSL bar 418 may be configured to respond to user actions, such as hovering over or clicking the SSL bar 418. Such actions may result in the user being presented with an expanded summary of the active certificate, or perhaps may result in the user being prompted to click the SSL bar 418 to see the certificate (in the case of a hover). Turning now to FIG. 5, if the user clicks the SSL bar 518, a certificate summary 520 is dropped down from the SSL bar 518 to present the user with the most security-relevant information about the current site. This information is derived from the SSL certificate associated with the current site. The certificate summary 520 may be displayed in an area very near the address bar to help prevent spoofing by some elements of the web page being displayed, such as a "Flash pop-up” or the like.”).

As per claim 12, the combination of Khaishgi, Sauve and Abdulhayoglu teaches the system of claim 11. Sauve further teaches wherein display of data in the drop-down table occurs when a mouse pointer is hovered over the characterizing image (Sauve, Parag. [0031-0032]; “In addition, the SSL bar 418 may display other information from the SSL certificate to help the user evaluate how trustworthy the current site is. For example, the SSL bar 418 may display the name of the company that has been verified (from the certificate) to control the site. Other information from the certificate could be displayed, but typically the certified owner or controller of the site is the most relevant information. In a further enhancement, the SSL bar 418 may be configured to respond to user actions, such as hovering over or clicking the SSL bar 418. Such actions may result in the user being presented with an expanded summary of the active certificate, or perhaps may result in the user being prompted to click the SSL bar 418 to see the certificate (in the case of a hover). Turning now to FIG. 5, if the user clicks the SSL bar 518, a certificate summary 520 is dropped down from the SSL bar 518 to present the user with the most security-relevant information about the current site. This information is derived from the SSL certificate associated with the current site. The certificate summary 520 may be displayed in an area very near the address bar to help prevent spoofing by some elements of the web page being displayed, such as a "Flash pop-up' or the like.”).

As per claim 13, the combination of Khaishgi, Sauve and Abdulhayoglu teaches the system of claim 11. Sauve further teaches wherein display of data in a drop-down table occurs when a mouse pointer is hovered over the active image (Sauve, Parag. [0031-0032]; “In addition, the SSL bar 418 may display other information from the SSL certificate to help the user evaluate how trustworthy the current site is. For example, the SSL bar 418 may display the name of the company that has been verified (from the certificate) to control the site. Other information from the certificate could be displayed, but typically the certified owner or controller of the site is the most relevant information. In a further enhancement, the SSL bar 418 may be configured to respond to user actions, such as hovering over or clicking the SSL bar 418. Such actions may result in the user being presented with an expanded summary of the active certificate, or perhaps may result in the user being prompted to click the SSL bar 418 to see the certificate (in the case of a hover). Turning now to FIG. 5, if the user clicks the SSL bar 518, a certificate summary 520 is dropped down from the SSL bar 518 to present the user with the most security-relevant information about the current site. This information is derived from the SSL certificate associated with the current site. The certificate summary 520 may be displayed in an area very near the address bar to help prevent spoofing by some elements of the web page being displayed, such as a "Flash pop-up' or the like.”).

As per claim 14, the combination of Khaishgi, Sauve and Abdulhayoglu teaches the system of claim 13. Sauve further teaches wherein the data in the drop-down table includes the entity ID (Sauve, Parag [0031-0032]; “In a further enhancement, the SSL bar 418 may be configured to respond to user actions, such as hovering over or clicking the SSL bar 418. Such actions may result in the user being presented with an expanded summary of the active certificate, or perhaps may result in the user being prompted to click the SSL bar 418 to see the certificate (in the case of a hover). 0032 Turning now to FIG. 5, if the user clicks the SSL bar 518, a certificate summary 520 is dropped down from the SSL bar 518 to present the user with the most security-relevant information about the current site.” … Parag. [0033]; “The information displayed on the certificate summary 520 may include any security-related information, but in this implementation the display is limited to only the most important information. For instance, the existence of the certificate summary 520, most importantly, indicates to the user that the certificate is valid. In addition, identifying information about the owner 522 of the certificate is shown, such as the owner's company name or individual name (if appropriate), the owner's address and country of origin, may also display a company logo.”).

As per claim 22, the combination of Khaishgi, Sauve and Abdulhayoglu teaches the system of claim 1. Sauve further teaches the system implemented by way of a processor in communication with a memory (Sauve, Parag. [0042]; “In a very basic configuration, computing device 800 typically includes at least one processing unit 802 and system memory 804. Depending on the exact configuration and type of computing device, system memory 804 may be volatile (such as RAM), non-volatile (such as ROM, flash memory, etc.) or some com bination of the two. System memory 804 typically includes an operating system 805, one or more program modules 806, and may include program data 807. This basic configuration of computing device 800 is illustrated in FIG. 8 by those components within dashed line 808.”); 
the memory containing code which, when executed, performs the function of the issuing system server (Sauve, Parag. [0043]; “Computer storage media may include volatile and non-volatile, removable and non-removable media implemented in any method or technology for storage of information, such as computer readable instructions, data structures, program modules, or other data. System memory 804, removable storage 809 and non-removable storage 810 are all examples of computer storage media.”).

As per claim 29, it is a method claim that recites limitations to those of claim 1, and therefore it is rejected for the same rationale applied to claim 1.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Khaishgi et al. (US 2004/0153414) hereinafter Khaishgi in view of Sauve et al. (US 2010/0217989) hereinafter Sauve, in further view of Abdulhayoglu (US 7,603,699), as applied to claim 1; and further in view of Ashley et al. (US 2016/0057133) hereinafter Ashley.
As per claim 8, the combination of Khaishgi, Sauve and Abdulhayoglu teaches the system of claim 1.  The combination of Khaishgi, Sauve and Abdulhayoglu does not expressly teach:
wherein the verifying entities are in a hierarchical structure.
However, Ashley teaches:
wherein the verifying entities are in a hierarchical structure (Ashley, Parag. [0018]; “In depicted distributed data processing environment 100, domain name system (DNS) server 105 represents one or more of a management server, a web server, or any other electronic device or computing system capable of receiving and sending data. … In an embodiment, DNS server 105 is a hierarchical distributed naming system for computing devices connected to the Internet.”).
Khaishgi, Sauve, Abdulhayoglu and Ashley are from similar field of technology. Prior to the instant application’s effective filling date, there was a need for provided a method of digitally certifying members of an ecosystem and comprising an issuing system server which enables a secure communications mode on a website.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Ashley system into Khaishgi-Sauve-Abdulhayoglu system, with a motivation to provide a system, including a server, that are distributed in a hierarchical structure (Ashley, Parag. [0018]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Manahan (US 2002/0124172) relates to a method and apparatus for signing and validating web pages. In one embodiment, a web page that includes a trigger is digitally signed with a private key to provide a digital signature. The web page, digital signature, and a digital certificate are transmitted from a first computer system to a second computer system. On the second computer system, in response to the trigger, the digital signature is automatically verified using a public key corresponding to the private key. The trigger includes a flag, variable, one or more lines of code, or subroutine that may be embedded or incorporated in, or appended to the web page, or a header of the web page.
Adelman et al. (US 2008/0028443) relates to systems and methods provide for issuing a secure certificate using improved methods in verifying a Subscriber. In a sample embodiment, a Registering Entity maintains a database with reputation data that can be accessed by a Certification Authority. The Registering Entity may update reputation data based on a variety of events related to the domain name. The reputation data may be tracked on the domain name, URLs, domain name purchaser or registrant, and/or email addresses associated with the domain name. The reputation data may include various categories, such as  email practices, website content, privacy policies and practices, fraudulent activities, domain name related complaints, overall reputation, etc. The Certification Authority may decide whether to issue or deny a secure certificate based on the reputation associated with the Subscriber's domain name. The reputation data may be digitally signed for authenticity. The reputation data may be stored in a digital certificate.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX D CARRASQUILLO whose telephone number is (571)270-5045. The examiner can normally be reached Monday - Friday 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yin-Chen Shaw can be reached on 571-272-8878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A.D.C./Examiner, Art Unit 2498                  

/YIN CHEN SHAW/Supervisory Patent Examiner, Art Unit 2498